Citation Nr: 1409936	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran had active service from October 1997 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Milwaukee, Wisconsin, Regional Office (RO).

The Board remanded the appeal in October 2012.

In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The December 2013 VHA medical expert opinion states an in-person psychological examination is necessary to ensure the Veteran's claimed psychiatric disorder is accurately diagnosed and to provide a fully informed etiological opinion.  The evidence of record must be supplemented with a VA examination and the Veteran provided a copy of the December 2013 VHA medical opinion before adjudication of the claim.  

Attempts to obtain outstanding state psychiatric treatment records, dated since December 2012, and any outstanding VA treatment records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a copy of the December 2013 VHA medical opinion, and allow an appropriate amount of time to respond. 

2.  Ask the Veteran to authorize VA to obtain records of any state or private psychological/psychiatric treatment, including the Walworth County Department of Health facility, since December 2012.  

3.  Obtain any outstanding relevant VA treatment records.  

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to address the following: 

(A) Diagnose all current psychiatric pathology, if any is present, specifically ruling in or excluding diagnoses of posttraumatic stress disorder (PTSD) and schizoaffective disorder.

(B) If a diagnosis of PTSD is warranted the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD is related to service, specifically considering any credible account of personal/physical assault(s).

(C) As to all diagnosed psychiatric conditions other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition (i) had its onset in-service or within one year of separation; and (ii) is related to the Veteran's period of military service.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; service department records; the December 2007 private psychiatric assessment; the January 2008 statement of S. Singer, M.D.; the June 2013 VA psychiatric examination; the December 2013 VHA expert medical opinion; etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


